               Case 20-20259-RAM         Doc 205       Filed 12/22/20   Page 1 of 8




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                     www.flsb.uscourts.gov

In re:                                                 Case No. 20-20259-RAM
                                                       (Jointly Administered)
It’Sugar FL I LLC, et al.,
                                                       Chapter 11
      Debtors.
_______________________________/

             DEBTORS’ MOTION TO EXTEND TIME WITHIN WHICH TO
         ASSUME OR REJECT LEASES OF NON-RESIDENTIAL REAL PROPERTY

  Hearing requested on January 11, 2021 at 10:00 a.m. along with other matters already set

          It’Sugar FL I LLC, It’Sugar LLC, It’Sugar Atlantic City LLC, and It’Sugar FLGC LLC

(“Debtors”), by and through undersigned counsel, and pursuant to 11 U.S.C. § 365(d)(4), file this

Motion to Extend Time within which to Assume or Reject Leases of Non-Residential Real

Property (the “Motion”). In support, the Debtors state as follows:

          1.    On September 22, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions under Chapter 11 of the United States Bankruptcy Code.

          2.    The Debtors operate as an integrated enterprise and are known throughout the

industry as It'Sugar. It'Sugar is a specialty candy retailer whose products include bulk candy,

candy in giant packaging, and licensed and novelty items. It'Sugar’s portfolio includes

approximately 100 retail locations across 28 states.

          3.    The Debtors are operating their businesses and managing their affairs as debtors

in possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. No trustee or

examiner has been sought or appointed.

          4.    This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 1334

and 157(b). Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter

                                                 1
              Case 20-20259-RAM          Doc 205      Filed 12/22/20     Page 2 of 8




is a core proceeding pursuant to 28 U.S.C. § 157(b). The statutory predicate for the relief

requested herein in 11 U.S.C. § 365(d)(4).

       5.      Pursuant to section 365(d)(4) of the Bankruptcy Code, the initial deadline to

assume or reject the leases (collectively, the “Leases”), which constitute the leases of non-

residential real property of the Debtors, is January 20, 2021 (120 days after the Petition Date).

       6.      The Debtors seek the entry of an order pursuant to 11 U.S.C. §365(d)(4)

extending the Debtors’ time within which to assume or reject the Leases for an additional 90

days up to and including April 20, 2021. Section 365(d)(4)(B)(i) allows the Court to extend the

120-day period for 90 days for cause. The term “cause” as used in section 364(d)(4) is not

defined in the Bankruptcy Code. In determining whether cause exists for an extension of the

assumption or rejection deadline, courts have relied on several factors, including (1) whether

debtor is current on its lease obligations; (2) whether lease is primary asset of debtor; (3) whether

debtor has failed to evaluate lease and/or propose plan of reorganization within reasonable period

of time; and (4) whether lessor will be damaged beyond compensation available under the

Bankruptcy Code due to the debtor's continued occupation of leased premises. See, In re

Beautyco, Inc., 307 B.R. 225, 231 (Bankr. N.D. Okla. 2004).

       7.      The Debtors are in meaningful discussions and negotiations with many landlords

regarding lease modifications which will greatly enhance the Debtors’ reorganization efforts.

The Debtors intend to include in the plan process the assumption of numerous modified Leases,

and the potential rejection of others, and need additional time to continue and complete this

process.




                                                  2
               Case 20-20259-RAM        Doc 205      Filed 12/22/20   Page 3 of 8




        WHEREFORE, the Debtors request that this Court enter an Order granting this Motion

providing the Debtors through and including April 20, 2021, within which to assume or reject the

Leases, and for any other relief this Court deems just and proper.

                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on December 22, 2020, a true and correct copy of the

foregoing was served via the Court's Notice of Electronic Filing upon the Registered Users set

forth on the attached Exhibit 1 and via U.S. Mail upon the parties listed on the Manual Notice

List. A copy will be served by mail along with the Notice of Hearing once docketed and a

certificate of service will be filed.

                                              s/ Joshua W. Dobin
                                             Joshua W. Dobin, Esquire
                                             Florida Bar No. 93696
                                             jdobin@melandbudwick.com
                                             Meaghan E. Murphy, Esquire
                                             Florida Bar No. 102770
                                             mmurphy@melandbudwick.com
                                             MELAND BUDWICK, P.A.
                                             3200 Southeast Financial Center
                                             200 South Biscayne Boulevard
                                             Miami, Florida 33131
                                             Telephone: (305) 358-6363
                                             Telecopy: (305) 358-1221

                                             Attorneys for the Debtors in Possession




                                                 3
              Case 20-20259-RAM          Doc 205      Filed 12/22/20     Page 4 of 8




EXHIBIT 1

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
      Scott Andron sandron@broward.org, swulfekuhle@broward.org
      Joseph H Baldiga bankrupt@mirickoconnell.com
      Brian S Behar bsb@bgglaw.net
      David M Blau dblau@clarkhill.com
      Michael S Budwick mbudwick@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;mbudwick@ecf.courtdrive.co
       m;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      David S Catuogno david.catuogno@klgates.com, caitlin.conklin@klgates.com
      Andrew S Conway aconway@taubman.com
      Ryan E Davis rdavis@whww.com,
       thiggens@whww.com;thiggens@ecf.courtdrive.com
      Joshua W Dobin jdobin@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.c
       om;jdobin@ecf.courtdrive.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdriv
       e.com
      Daniel M Eliades Daniel.eliades@klgates.com, caitlin.conklin@klgates.com
      Kate Foley kfoley@mirickoconnell.com
      Robert C Furr ltitus@furrcohen.com,
       atty_furrcohen@bluestylus.com;cworkinger@furrcohen.com;staff1@furrcohen.com
      Daniel Gielchinsky dan@dyglaw.com
      Ronald E Gold rgold@fbtlaw.com, eseverini@fbtlaw.com;khardison@fbtlaw.com
      Eric S. Golden egolden@burr.com, jmorgan@burr.com
      Ilyse M. Homer ihomer@bergersingerman.com,
       efile@bergersingerman.com;mdiaz@bergersingerman.com;efile@ecf.inforuptcy.com
      Jeannie Kim jekim@sheppardmullin.com, dgatmen@sheppardmullin.com
      Ian J Kukoff ian.kukoff@blaxgray.com,
       kukoff.assistant@blaxgray.com;isabel.colleran@blaxgray.com
      David Kupetz dkupetz@sulmeyerlaw.com
      Robert L LeHane kdwbankruptcydepartment@kelleydrye.com
      Ilan Markus imarkus@barclaydamon.com, docketing@barclaydamon.com
      Orfelia M Mayor ecf@mayorbankruptcy.com,
       mayor.orfeliar100728@notify.bestcase.com
      James C. Moon jmoon@melandbudwick.com,
       ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;jmoon@ecf.courtdrive.com;lta
       nnenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Kevin S Neiman kevin@ksnpc.com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
         Case 20-20259-RAM       Doc 205    Filed 12/22/20   Page 5 of 8




   Chad S Paiva trustee.paiva@gmail.com,
    michaelbollingpa@gmail.com,sramirez.fbp@gmail.com
   Kristen N Pate bk@brookfieldpropertiesretail.com
   Hampton Peterson legalservices@PBCTax.com
   Michael S Provenzale michael.provenzale@lowndes-law.com, anne.fisher@lowndes-
    law.com
   Heather L. Ries hries@foxrothschild.com, ralbert@foxrothschild.com
   Grace E. Robson grobson@mrthlaw.com,
    mrthbkc@gmail.com,lgener@mrthlaw.com,grobson@ecf.courtdrive.com
   Javier A Roldan Cora javier.roldancora@klgates.com
   Steven D Schneiderman Steven.D.Schneiderman@usdoj.gov
   Eric J Silver esilver@stearnsweaver.com,
    rross@stearnsweaver.com;larrazola@stearnsweaver.com;cgraver@stearnsweaver.com;m
    fernandez@stearnsweaver.com;Atty_arrazola@bluestylus.com
   Louis G Spencer louis@alexanderricks.com, dana@alexanderricks.com
   Ronald M Tucker rtucker@simon.com,
    cmartin@simon.com;bankruptcy@simon.com
   Michael S Waskiewicz mwaskiewicz@burr.com, sguest@burr.com
   Gillian D Williston gillian.williston@troutman.com,
    fslecfintake@troutman.com;ethan.ostroff@troutman.com;richard.hagerty@troutman.com
    ;carter.nichols@troutman.com
              Case 20-20259-RAM          Doc 205      Filed 12/22/20     Page 6 of 8




Manual Notice List

The following is the list of parties who are not on the list to receive email notice/service for this
case (who therefore require manual noticing/service).

       Ricki S. Friedman
       1 Huckleberry Lane
       Hewlett Harbor, NY 11557

       Steven W. Golden
       Pachulski Stang Ziehl & Jones LLP
       780 Third Avenue
       34th Floor
       New York, NY 10017-2024

       Leslie C. Heilman
       Ballard Spahr LLP
       919 North Market Street, 11th Floor
       Wilmington, DE 19801-3034

       Michael R. Herz
       Fox Rothschild LLP
       49 Market Street
       Morristown, NJ 07960

       Indianola Pecan House Inc
       PO Box 367
       Indianola, MS 38751

       Paul J. Labov
       Pachulski Stang Ziehl & Jones LLP
       780 Third Avenue
       34th Floor
       New York, NY 10017-2024

       Robert LeHane
       Kelly Drye & Warren LLP
       101 Park Avenue, 29th Floor
       New York, NY 10178

       Miami-Dade County Tax Collector
       Peter K. Cam, Tax Collector
       c/o Alexis Gonzalez
       200 NW 2nd Avenue, Suite 430
       Miami, FL 33128
      Case 20-20259-RAM        Doc 205   Filed 12/22/20   Page 7 of 8




Minnesota Department of Revenue
POB 64447-BKY
St Paul, MN 55164-0447

NEST International, Inc.
Donald K Ludman, Esq
6 North Broad Street #100
Woodbury, NJ 08096

Ernie Zachary Park
13215 E Penn St #510
Whittier, CA 90602

Playvisions Inc
19180- 144th Ave NE
Woodinville, WA 98072

Laurel D. Roglen
Ballard Spahr LLP
919 North Market Street, 11th Floor
Wilmington, DE 19801-3034

Bradford J. Sandler
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue
34th Floor
New York, NY 10017-2024

Bradsford J. Sandler
Pachulski Stang Ziehl & Jones LLP
919 North Market Street
17th Floor
Wilmington, DE 19801

Stribbons
2921 W Cypress Creek Rd #101
Ft. Lauderdale, FL 33309

Troy Taylor
c/o Algon Group
2457 Collins Ave PH 2
Miami Beach, FL 33140

Tokidoki LLC
5655 W Adams Blvd
Los Angeles, CA 90016
      Case 20-20259-RAM       Doc 205   Filed 12/22/20   Page 8 of 8




Michael J. Viscount
Fox Rothschild LLP
1301 Atlantic Avenue, Suite 400
Atlantic City, NJ 08401-7212

Sean T. Wilson
Kelley Drye & Warren LLP
101 Park Avenue, 27th Floor
New York, NY 10178

Hayley R. Winograd
Pachulski Stang Ziehl & Jones LLP
780 Third Avenue
34th Floor
New York, NY 10017-2024
